Name: Commission Regulation (EEC) No 2504/85 of 2 September 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/ 12 Official Journal of the European Communities 5. 9 . 85 COMMISSION REGULATION (EEC) No 2504/85 of 2 September 19854 on the supply of various lots of butteroil as food aid aid (4), as amended by Regulation (EEC) No 1886/83 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ('), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regulation (EEC) No 1298/85 (3), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allo ­ cated to certain countries and beneficiary organizations 2 200 tonnes of butteroil to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regu ­ lation (EEC) No 1354/83 of 17 May i983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 23 . 2. 1985, p. 1 . (2) OJ No L 148, 28 . 6 . 1968, p. 13 . (3) OJ No L 137, 27. 5 . 1985, p. 5. (4) OJ No L 142, 1 . 6 . 1983, p . 1 . M OJ No L 187, 12. 7. 1983, p . 29 . 5. 9 . 85 Official Journal of the European Communities No L 238/ 13 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 9 July 1985 2. Recipient 3 . Country of destination | Arab Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient Embassy of the Arab Republic of Egypt, Commercial Section, 552, Av. Louise, B-1050 Brussels (Tel . Q2-647 32 27 ; telex 64809 COMRAU B) 6 . Total quantity 2 000 tonnes (2) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9. Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging TO EGYPT' 12. Shipment period Before 15 November 1985 13 . Closing date for the submission of tenders 23 September 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1985 14 October 1985 15. Miscellaneous  No L 238/14 Official Journal of the European Communities 5. 9 . 85 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 June 1985 2. Recipient 3 . Country of destination | Republic of Cape Verde 4. Stage and place of delivery cif Praia 5. Representative of the recipient Empresa Publica de Abastecimento (EMPA), Praia, Cap Vert (telex 54 EMPA CV) (for the attention of the General Director) 6 . Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'BUTTEROIL / DOM DA COMUNIDADE ECON6MICA EUROPEIA A REPUBLICA DE CABO VERDE' 12. Shipment period Before 31 October 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 5. 9 . 85 Official Journal of the European Communities No L 238/ 15 Description of the lot C 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 12 March 1985 2. Recipient UNHCR 3 . Country of destination Uganda 4. Stage and place of delivery Free-at-destination Kampala 5 . Representative of the recipient (3) (4) The Representative UNHCR, Crusador House, 3 Portal Av., 2nd Floor, Kampala, Uganda, PO box 3813 6. Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging TO UNHCR PROGRAMME FOR UGANDA / FOR FREE DISTRIBUTION' 12. Shipment period Before 31 October 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (^ No L 238/ 16 Official Journal of the European Communities 5. 9 . 85 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities indicating the location of the warehouse in which the product is stored. (3) See list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (4) The successful tenderer shall contact the beneficiary as soon as possible, to determine the neces ­ sary shipping documents . (*) Commission delegate to be contacted by the successful tenderer : Uganda Commercial Bank Building, Plot 12, Kampala Road, 5th Floor, PO box 5244, Kampala, Uganda (telex : 61139 DELEUR, UGA, Kampala).